department of the treasuryz internal_revenue_service washington d c date nov contact person contact number opel eoi - uniform issue list legend x y dear sir or madam this is in reply to your rulings request of date on x's proposed transfer of all of its assets to y pursuant to sec_507 of the internal_revenue_code x is exempt from federal_income_tax under sec_501 of the code and is a private_foundation under section x has no x will then dissolve and notify the a of the code expenditure_responsibility grants outstanding under sec_4945 of the code key district of such dissolution x will transfer all of its assets to y pursuant to sec_507 a of the code y is exempt from federal_income_tax under sec_501 of the code y is not a private_foundation under sec_509 of the code because y a publicly_supported_organization described in sec_509 and sec_170 b 1hanvi of the code and y is described in those sections for the continuous period of at least months immediately preceding x's transfer of all of its assets to y is y is a particular city y is sponsored by a farge religious denomination in a community_foundation under sec_170 b a vi of the code pursuant to sec_1_170a-9 e of the income_tax regulations under a donor- advised fund agreement between x and y on the transfer of x's assets y concurs that x's fund will be named for a deceased child of x's creators and will be used to provide scholarships for students in financial need in the local county to attend parochial and private high schools in the state with at least three-fourths of the scholarship funds to be used for students at parochial schools as a donor-advised_fund of y the funds from x will have an advisory committee consisting of the persons who are currently trustees of x who will make non-binding recommendations to y's board_of directors on the amounts of the distributions and the beneficiaries of the funds from x y's board_of directors is not bound by the advice of this advisory committee which acts in an advisory capacity only and is subject_to y's policies for donor-advised funds to the extent that y may follow the advice of this advisory committee y will do so only after y has made its independent determination that such advice is consistent with y's exempt purposes will distribute as much of the principal of the fund as y deems appropriate after consultation with the advisory y committee y is not subject_to any material restrictions or conditions on its uses of the assets from x and will have full ownership and control of such assets the following rulings are requested the transfer of x's assets to y furthers x's exempt purposes and does not constitute prohibited inurement or private benefit to any of the individual trustees and will not adversely affect x's tax exempt status code and will not give rise to any_tax upon termination under sec_507 of the code the transfer of x's assets to y will terminate x's status as a private_foundation under sec_507 b a of the r ol the transfer of x's assets to y will not constitute an act of self-dealing and therefore will not result in the imposition of additional tax under sec_4941 of the code the transfer of x's assets to y will constitute qualifying distributions with the meaning of sec_4942 of the code and will not subject x to an excise_tax under that section the transfer of x's assets to y will not give rise to net_investment_income to x and therefore will not result in the imposition of tax under sec_4940 of the code the transfer of x’s assets to y will not constitute an investment on the part of x and therefore x will not be subject_to the tax on jeopardizing investments under sec_4944 of the code the transfer of x's assets to y will not constitute a taxable_expenditure within the meaning of sec_4945 of the code and therefore x will not be subject_to the expenditure_responsibility requirements of sec_4945 of the code the legal accounting or other expenses including filing incurred by x in connection with this ruling_request will not constitute a taxable_expenditure under sec_4945 of the code sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section section s09 a of tha code describes organizations exempt from federal_income_tax under sec_501 c of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_509 a i1 of the code provides that the definition of a private_foundation does not include an organization such as a community_trust exempt under sec_501 c of the code that is a financially publicly_supported_organization under sec_170 b a vi of the code pursuant to either the one-third public support_test of sec_1_170a-9 of the income_tax regulations or the ten percent public support_test with facts and circumstances under sec_1_170a-9 of the regulations sec_507 b a of the code and sec_1_507-2 of the regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by transferring all of its assets to an organization that is exempt from federal_income_tax under sec_501 c of the code and that is described in sec_509 a and t70 b ama vi of the code for the continuous period of at least go months immediately preceding the transfer of all of such transferor foundation's assets sec_507 of the code impose excise_tax on a private_foundation which voluntarily terminates its private_foundation_status pursuant to sec_507 of the code this sec_507 tax is equal to the lower_of a the aggregate tax benefits that have resulted from the foundation's sec_501 status or b the value of the net assets of the foundation sec_1_507-4 b of the regulations provides in pertinent part that the tax under section so07 c of the code on termination of private_foundation_status does not apply to a transfer of assets under sec_507 a of the code sec_1_170a-9 e of the regulations provides that a community_trust can be comprised of separate component funds but such community_trust must have a common governing body that controls such funds for the charitable needs of its community under sec_501 c of the code and it must be a financially publicly_supported_organization under sec_170 vi of the code pursuant to either the one-third public support_test of sec_1_170a-9 e of the regulations or the ten percent support_test with facts and circumstances under sec_1_170a-9 of the regulations sec_1_170a-9 e of the regulations provides that a community_trust having separate component funds the assets in such separate material restrictions or conditions from donors will be treated as a single entity rather than as the separate funds if funds can be freely used by the community_trust without being subject_to any imposed by the donor including a transferor private_foundation sec_1_170a-9 e iv of the regulations provides that each fund in a community_trust is subject_to the common governing instrument of such community_trust sec_1_170a-9 e 11mv ha of the regulations provides each fund in common governing body of such community_trust that directs the distribution of community_trust a community_trust is subject_to the of the funds of such all sec_1_170a-9 e v b of the regulations provides each fund in a community_trust is subject_to the common governing body of such community_trust and that such governing body in its sole judgment has the power to modify any restriction or condition with respect to any fund in the community_trust sec_1_170a-9 e ii b of the regulations provides that in order for a fund to be a component part of a community_trust such fund must not be subjected by the donor to any material restriction or condition with the meaning of sec_1_507-2 of the regulations all of its assets pursuant to sec_507 bi a of the code to sec_1_507-2 a i of the regulations provides that in order for a transferor private_foundation to make a transfer of a publicly supported charity the transferor foundation must not impose any material restriction or condition that would prevent the transferee public charity from freely using the transferred assets in determining whether any restriction or condition may exist in fact various favorable and unfavorable factors may also be considered sec_1_507-2 i a of the regulations provides that a favorable nonrestrictive factor exists where the public charity or community_trust becomes the owner in fee of the assets transferred by the private_foundation pursuant to sec_507 a of the code sec_1_507-2 a i b of the regulations provides that a favorable factor exists where the public charity or community_trust will use the transferred assets in furtherance of its exempt purposes under sec_501 of the code sec_1_507-2 a i c of the regulations provides that a favorable factor exists where the public charity or community_trust has the ultimate authority and control_over the transferred assets and the income therefrom sec_1_507-2 i d of the regulations provides that a favorable factor exists where the transferee public charity has its own governing body which is independent of the transferor private_foundation and its disqualified persons sec_1_507-2 of the regulations provides that the assets transferred by the private_foundation to a a component part of a community_trust described in section public charity can become a separate fund that i sec_1_170a-9 of the regulations sec_1_507-2 a iii a of the regulations provides that the transferred assets can be held by the public charity as a fund whose name memorializes the transferor private_foundation or its disqualified persons sec_1_507-2 al 8ivai i of the regulations provides that a favorable factor exists where the transferee public charity has its own staff evaluating and assuring that any donor's advice as to a fund is consistent with the specific charitable needs that are determined by the public charity itself sec_1_507-2 ivan2hiv of exists where the transferee public charity distributes its other funds for charitable needs that are the same or similar to those suggested by the transferor regulations provides that a favorable factor the sec_1_507-2 vi example under sec_507 a of the code by a private_foundation where the assets become a component fund of a community_trust and where the community_trust receives the transferor's nonbinding advice as to the exempt purposes for the assets regulations describes transfer assets the of of a sec_1_507-2 a ivha and an adverse restrictive factor exists where only the advice of the donor as to distributions is considered by the public charity without any procedure for considering advice from persons other than the donor the regulations provide that al iv a iii of sec_1_507-2 a iv b c d e f and g of the regulations describe additional adverse restrictive factors that would exist where the donor or transferor foundation requires actions to be taken or not taken by the public charity involves the public charity in liabilities leases restrictions and rights of first refusal on its assets required relationships with named managers or companies or any condition on action by the public charity which would prevent it from exercising ultimate control_over the transferred assets for the public charity's exempt purposes sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 a of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 of the code an organization exempt from federal_income_tax under sec_501 of the code is not a disqualified_person sec_4942 of the code provides that a private_foundation must expend annual qualifying distributions under sec_4942 of the code for exempt purposes sec_4942 a of the code provides in pertinent part that a qualifying_distribution is any amount including that private_foundation to accomplish one or more purposes described in sec_170 c b of the code which includes purposes that are exclusively charitable and or educational of reasonable and necessary administrative expenses paid portion by a sec_4944 of the code imposes excise_tax on a private foundation's making of any investnfent that jeopardizes its exempt purposes sec_4945 of the code imposes excise_tax on a private foundation's making of a taxable_expenditure under sec_4945 d of the code sec_4945 of the code provides that to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on any grants to a private_foundation that is not also an exempt_operating_foundation under sec_4940 d of the code sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring proper pre-grant inquiry and post-grant reports from the grantee private_foundation on the grantee's uses of the grant sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than the purposes described in sec_170 of the code dy a sec_53_4945-6 of the regulations provides that a private_foundation may pay reasonable expenses to manage its assets and to make qualifying distributions to organizations exempt from federal income under section c of the code without the expenses being taxable_expenditures under sec_4945 of the code sec_53_4945-6 c of to organizations exempt from federal income under sec_501 c of the code pursuant to sec_507 of the code without the transfers being taxable_expenditures under sec_4945 of the code private_foundation may transfer regulations provides that assets the a x will transfer all of its assets to y pursuant to sec_507 b a of the code your requested rulings are discussed below analysi sec_1 under sec_501 c of the code x's transfer of all of its assets to y will be for exempt purposes under that section and thus x's transfer will not adversely affect the exemptions from federal_income_tax under sec_501 of the code of x or y pursuant to sec_507 a of the code x's transfer of all of its assets to y which is a public charity under sec_170 b a vi that has been in existence as a public charity for at least the preceding months or more will result in termination of x's private_foundation_status under sec_509 a of the code under sec_1_507-4 b of the regulations x's transfer of alt of its assets to y pursuant to sec_507 b a of the code will not result in any private_foundation termination_tax under sec_507 c of the code x's transfer all of its assets to y remains a transfer under sec_507 of the code because the transfer involves no material restrictions or conditions under sec_1_507-2 of the regulations that would prevent y from freely using the transferred assets under sec_1_507-2 a i a of the regulations y becomes the owner in fee of all of the assets transferred by private_foundation x's transfer under sec_507 b a of the code under sec_1_507-2 a i b of the regulations y will use the transferred assets in furtherance of its exempt purposes under sec_501 of the code under sec_1_507-2 a i c of the regulations y will have ultimate authority and control_over the transferred assets and the income therefrom under sec_1_507-2 i d of the regulations y has its own governing body which is independent of the transferor private_foundation and its disqualified persons under sec_1_507-2 of the regulations the assets transferred by x to y can become a separate fund that is a component part of y as a community_trust described in sec_1_170a-9 of the regulations under sec_1_507-2 a iii a of the regulations the transferred assets can be held by y as a separate fund whose name memorializes the transferor private_foundation and its disqualified persons under sec_1_507-2 iv a i of the regulations y has its own staff evaluating and assuring that any donor's advice as to the fund is consistent with the specific charitable needs that are determined by y ay u as in sec_1_507-2 a v example of the regulations x’s transfer of all of its assets to y is a transfer of assets under sec_507 a of the code where the assets become a component fund of a community_trust and where the community_trust receives the transferor's nonbinding advice as to the exempt purposes for the assets under sec_1_507-2 hivia and a livhan3 iii of the regulations y is not restricted to only the advice of the transferor x as to distributions from the assets x's transfer to y does not involve any of the types of situations in sec_1_507-2 iv b c d e f and g of the regulations describing adverse restrictive factors that would exist where the transferor foundation requires actions to be taken or not to be taken by the public charity involves the public charity in liabilities leases restrictions or rights to assets required relationships with managers or companies or any other condition on action by the public charity which would prevent it from exercising ultimate control_over the transferred assets for the public charity's exempt purposes first refusal as of under sec_4941 of the code x's transfer of its assets to y will not be an act of self-dealing because x's transfer will be made for exempt purposes under sec_501 c of the code to organization y which is exempt from federal_income_tax under sec_501 c of the code and which is not a disqualified_person under sec_4946 of the code for purposes of sec_4941 of the code pursuant to sec_53_4946-1 a of the regulations under sec_4942 g of the code x's transfer of assets to y for exempt purposes under sec_501 c of the code will be a qualifying_distribution to y as an organization exempt from federal_income_tax under sec_501 of the code and described in sec_509 and sec_170 1ka vi of the code for the purposes under sec_4942 of the code and thus there will be no tax under sec_4942 of the code on such qualifying_distribution made by x to y x's transfer of its assets to y will be a grant for exempt purposes under sec_501 c of the code and thus x's transfer will not be any income or disposition of property subject_to tax under sec_4940 of the code because x's transfer of its assets to y will be made for exempt purposes under sec_501 c of the code x's transfer will not be a jeopardizing investment or result in tax under sec_4944 of the code under sec_53_4945-6 c of the regulations a private_foundation can transfer its assets pursuant to sec_507 of the code to an organization exempt under sec_501 c of the code without the transfer being a taxable_expenditure under sec_4945 of the code thus x's transfer to y for exempt purposes will not be a taxable_expenditure under sec_4945 of the code under sec_4945 of the code x's transfer of its assets to y will be for exempt purposes under sec_501 c of the code and will be made to y which is exempt from federal_income_tax under sec_501 ch3 of the code and which is not a private_foundation under sec_509 of the code pursuant to sec_509 and sec_170 bh ima vi of the code thus x will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to its transfer of assets to y under sec_53_4945-6 of the regulations x can pay its reasonable expenses of making its qualifying_distribution transfer to y without the expenses being taxable_expenditures under sec_4945 of the code thus x's legal accounting and other expenses if reasonable in amount in filing this rulings request and in making this transfer to y will not be taxable_expenditures under sec_4945 of the code accordingly we rule that x's transfer of all of its assets to y will not adversely affect x's exemption from federal_income_tax under sec_1 c of the code x's transfer of all its assets to y will terminate x's status as a private_foundation under sec_509 of the code pursuant to sec_507 b a of the code but will not result in tax under sec_507 of the code x's transfer of assets to y will not be an act of self-dealing under sec_4941 of the code and will not result in tax under that section x's transfer of assets to y will be a qualifying_distribution under sec_4942 a of the code and will not result in tax under sec_4942 of the code x's transfer of assets to y will not result in tax under sec_4940 of the code x's transfer of assets to y will not be a jeopardizing investment or result in tax under sec_4944 of the code x's transfer of assets to y will not be a taxable_expenditure under sec_4945 of the code and x will not be required to exercise expenditure_responsibility under sec_4945 of the code with respect to its transfer of all of its assets to y x's legal accounting and other expenses in filing this rulings request if reasonable in amount will not be taxable expenditures under sec_4945 of the code because this letter could help to resolve any questions please keep it copy in your final annual return on form_990-pf in your permanent records and include a this ruling letter is directed only to the organization that requested it that it may not be used or cited as precedent sec_6110 of the code provides sincerely signed gasiand a caster garland a carter chief exempt_organizations technical branch j a
